PER CURIAM.
We have for review Harper v. State, 874 So.2d 673 (Fla. 4th DCA 2004), in which the Fourth District Court of Appeal certified conflict with the Second District Court of Appeal’s decision in Wright v. State, 864 So.2d 1153 (Fla. 2d DCA 2003), approved, *1178911 So.2d 81 (Fla.2005). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We grant the petition for review and, on the authority of our decision in Wright v. State, 911 So.2d 81 (Fla.2005), the decision under review is quashed, and this matter is remanded to the Fourth District Court of Appeal for reconsideration upon application of this Court’s decision in Wright.
It is so ordered.
WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ„ concur.
PARIENTE, C.J., recused.